Citation Nr: 0021238	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  95-12 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment or adaptive equipment only.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and M. M.


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had verified active service from March 1956 to 
October 1959.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, in April 1994 which denied the claimed benefits.  

In November 1998, a videoconference hearing was held before 
N. R. Robin, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  


REMAND

In February 1999, the Board noted that on examination in 1994 
and 1997, the veteran's left upper extremity strength was 
described variously as 3/5, good, or normal, and one examiner 
had pointed to a discrepancy between the veteran's use of his 
left hand on moving his wheelchair and the findings noted on 
actual examination.  The Board further indicated that the 
February 1998 VA examiner, although specifically requested to 
do so, did not ascertain whether or not there was loss of use 
of any hand or foot and, if so, state the cause.  The Board 
indicated, "That specific medical information is necessary 
in evaluating the veteran's current appeal."  (Emphasis 
added.)  Finally, the Board concluded that, in light of 
apparently conflicting medical evidence and the inadequate 
February 1998 examination, a Remand was required in order to 
obtain another neurological examination to determine whether 
the impairment caused by the veteran's service-connected left 
ulnar neuropathy had resulted in effective loss of use of his 
left hand.  

In May 1999, a VA neurological examination was obtained.  The 
examiner referred to reports by another VA examiner to the 
effect that the veteran used a cane in 1987 and in February 
1998 that there was "no electrical evidence of left arm 
problems at that time."  The Board's review of the February 
1998 examination report, however, indicates that that latter 
statement appears to mischaracterize that examiner's 
description of electromyographic studies in 1993 and 1997.  
According to the February 1998 examiner, both studies showed 
findings that were "highly suggestive of old medial cord 
brachial plexopathy or CHT1 cervical radiculopathy," while 
also stating that there was "no electrical evidence of ulnar 
or median nerve compression neuropathy or recurrent tardi-
ulnar neuropathy."  Further, the May 1999 neurological 
examiner's clinical findings regarding the veteran's left arm 
were rather brief, although the examiner described the 
veteran's left upper extremity as "subtly weak."  Most 
importantly, however, the Board's February 1999 Remand 
specifically requested that the examiner provide an opinion 
as to whether any effective function of the left hand 
remained other than that which would be equally well served 
by an amputation stump at the site of election below the 
elbow with use of a suitable prosthesis.  

Nevertheless, the report of the May 1999 examiner's 
evaluation of the veteran does not contain the requested 
opinion or even sufficient clinical findings for the Board to 
evaluate the overall level of impairment and remaining 
function of the veteran's left hand, in light of other 
medical evidence in the file.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims has held that "where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance."  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as a 
significant portion of the Board's February 1999 Remand was 
not completed by the RO, the veteran's appeal is not yet 
ready for final appellate consideration.  While the Board 
regrets the further delay imposed by this action, it has no 
choice but again to Remand this case to obtain the needed 
medical opinion.  

Therefore, this case is again REMANDED to the RO for the 
following additional actions:  

1.  With any needed signed releases from the 
veteran, the RO should request copies of up-to-date 
records of all examinations or treatment, VA or 
non-VA, that he has received for his service-
connected left upper extremity ulnar neuropathy.  
All records so received should be associated with 
the claims file.  

2.  The RO should then schedule the veteran for an 
examination by a Board certified neurologist.  The 
claims folder and a copy of this REMAND must be 
made available to and be reviewed by the examiner 
in conjunction with the examination.  All special 
tests that the examiner deems to be necessary 
should be completed.  The examiner's report should 
set forth in detail all current complaints and 
clinical findings pertaining to the veteran's left 
upper extremity.  The examiner should be requested 
to provide an opinion as to whether any effective 
function of the left hand remains other than that 
which would be equally well served by an amputation 
stump at the site of election below the elbow with 
use of a suitable prosthesis.  The determination is 
to be made on the basis of actual remaining 
function of the hand and whether the acts of 
grasping or manipulation could be accomplished 
equally well by an amputation stump with 
prosthesis.  The examiner's opinion should be 
supported by reference to pertinent evidence in the 
claims file-in particular, medical evidence of 
pathology to account for the noted degree of 
impairment.  The examiner's attention is also drawn 
to medical reports dated between 1994 and 1999 that 
variously described the veteran's left upper 
extremity muscle strength as 3/5, subtly weak, 
good, and normal.  To the extent possible, the 
examiner should reconcile any divergent clinical 
findings and discrepant observations of the 
veteran.  

3.  The RO should then review the claims file to 
determine whether the requested development of the 
record, and the above medical opinion in 
particular, has been satisfactorily completed.  If 
not, the RO should undertake immediate corrective 
action.  

4.  Upon completion of the requested development of 
the record, the RO should again consider the 
veteran's claim.  If action taken remains adverse 
to him, he and his accredited representative should 
be furnished with a supplemental statement of the 
case and they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. Robin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



